DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The independent claims recite information for the second root block... without including a bit string of bits for the second block tree pattern. The italicized features are potentially amendable to misinterpretation that no information is transmitted; what is instead meant, and what is so interpreted, is that the second block tree pattern is not itself transmitted: instead a reference to the first block tree pattern or fist root block is the recited information. This is concordant with the disclosure of the instant Application, and identically disclosed by Sole paragraph 0045 which sends a tree reference instead of the tree per se such that no tree pattern is sent.

Re-Opening and Response
	Prosecution in this case has been reopened based on the arguments set forth in the Pre-Brief Conference request of 11/04/2021, thus this is a Non-Final Rejection. 
Namely, Appellant argued that the cited Takemura reference disclosed inserting a function into a tree, which was different from identifying a sub-node or other tree location by coordinates, for which Takemura was cited. After review of Appellant’s contention, the Examiner feels Appellant is correct. Hence the outstanding and appealed rejection premised on Takemura is overcome, and prosecution re-opened.

In regard to the current prosecution posture of this application: at page 9 of the Response to Office Action of 6/15/2021, with regard to the independent claims as presented, Applicant’s Representative argues that the amended claims specify a location of a root block in a frame (of blocks), whereas Sugio discloses a subtree root location, which is location specified relative to the tree, not the frame. Applicant’s Representative further argues that the location per Sugio is not for data retrieval of subtree. This secondary argument seems to be technically incorrect: both Sole and Sugio identify the subtree for reuse/retrieval of tree. For example, see paragraph 0638 and figure 53 of Sugio which illustrates retrieval of subtree volumes for reuse based on a relative subtree location. 
	The primary argument that Sole and Sugio fail to disclose identification of the subtree in a frame by frame coordinates may have merit, and that the supporting underlying assertion that Sugio teaches identification of subtree in a tree, not relative to a frame by coordinates is accepted. Despite this acceptance of the technical position of Applicant’s Representative with regard to coordinate system for subtree identification, the Examiner wonders if identifying a subtree in a tree subsumes identification in a frame, because the frame is made from the tree, or the tree forms the frame, such that identifying the subtree in the tree also identifies the subtree in the frame, since the tree is in the frame. 
Nonetheless, Sugio is regarded as inchoate with regard to identification of subtree in a frame by (x,y) coordinates, as per the amended claims, and set forth in the instant Response. 
As discussed above, Takemura fails to rectify these deficiencies of Sole and Sugio.
However, cited Skupin teaches use of 2D coordinates within an image to identify tree location, (paragraph 0099) thus applied to Sugio teaching subtree identification in frames with coordinates. 
Consequently, the claims are rendered obvious by Sole in view of Sugio and Skupin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sole (US 2012/0134426) in view of Sugio (US 2020/0374566) and Skupin (US 2019/0014337).

Regarding claim 1, Sole discloses A method comprising:  2transcoding, by a computing device, a first root block in a frame of a video, (paragraph 0010 video transcoded; figure 9, paragraph 0044 figure 9 may be considered to illustrate a frame of video) wherein the first root block is one of a plurality of root blocks (paragraph 0071, shown figure 4, at least nodes 2 and 9 define a plurality of root blocks) and is 3associated with a first block tree pattern defining a structure of splitting the first root block into a first set of smaller blocks; (paragraph 0010 video data encoded using tree structure; shown figure 10, at 1 root block a split into smaller blocks) 4including, by the computing device, a bit string of bits for the first block tree pattern 5in an encoded bitstream for the video; (paragraphs 0010 and 0011 tree structure represented as an encoded binary set) 6determining, by the computing device, that the first block tree pattern of the first set of smaller blocks7 can be reused for a second block tree pattern of a second set of smaller blocks for a second root block, (paragraphs 0009 and 0012 determining at least a portion of the tree may be reused as a tree portion representing further encoded data/data to be encoded, shown figure 10) wherein the second root block is split into the second set of smaller blocks; (paragraph 0009, shown figure 10 at 2, second block a sub-tree) determining, by the computing device, (paragraph 0039-may be implemented in a DSP) a root of the first set of smaller blocks; (figure 9 shows identifying blocks within a frame that may be reused at 900-these blocks are represented by a corresponding tree-see figure 10, at blocks 1, 2, 3 each with a determined root node a-explained paragraph 0080) and 8including, by the computing device, information for the second root block in the encoded bitstream that 9indicates ... the first root block in the plurality of roots blocks without including a bit string of bits for the second block tree pattern, (paragraph 0045, instead of the tree of the block-and thus the block in the bitstream, in the bitstream, signaling elements indicate the first block and block tree/sub-tree) the first block tree pattern to be retrieved for use to decode the second root block from the encoded 10bitstream. (paragraph 0045 if a tree portion/tree to be reused has already been sent, then signaling an indication that the received tree/portion is to be used again is performed)
While Sole discloses identifying the first block and associated first block tree for use, and this necessarily requires locating an exemplar of the same for use as recited, Sole fails to identically disclose determining, by the computing device, a location of the first root block inside the frame, and correspondingly fails to disclose the location of the first root block is indicated and the location allows first block tree pattern to be retrieved. 
However, while in the more developed area of three-dimensional subtrees, Sugio teaches determining, by the computing device, a location of the first root block. (figure 81, corresponding paragraph 0725, subtree root location identified)) And as a corollary teaches the location of the first root block is indicated and the location allows the first block tree pattern to be retrieved. (figure 81, corresponding paragraph 0725, subtree root location identified, thus teaching the subtree location for retrieval)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sugio to Sole because Sugio teaches its information reference techniques both improve coding efficiency and reduce a processing amount. (paragraphs 0010 and 0011)
Both Sole and Sugio fail to teach identifying the location...inside the frame. 	However, Skupin teaches use of 2D coordinates within an image to identify tree location, (paragraph 0099, location by horizontal and vertical, that is cartesian or 2D, coordinates, used to identify tree root node in slice, and thus teaches to identify tree portions generally by coordinates; see also figure 7, where 32 indicates location of tree root block 32 in slice of frame 18) thus combined with Sugio (and paragraph 0045 of Sole) teaching identifying the location...inside the frame.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Skupin to Sole (combined with Sugio) because it is well known before the effective filing date of the instant application to use cartesian coordinates as an alternative to other coordinates for location identification as would be understood by one of skill in the art. To wit, Ackerson (US 2019/0130630) is taken as illustrating the state of the art in regard to use of coordinates for tree identification. Figure 26 shows trees in a frame being normalized with regard to the xy axis of a coordinate system, thus making clear that use of a coordinate system for tree identification is known in the state of the art. 
Regarding independent claim 12, claim 12 is an apparatus/computer claim corresponding in scope and reciting features similar to claim 1. Therefore claim 12 is rendered obvious by Sole in view of Sugio and Skupin for reasons similar to those set forth above with regard to claim 1. Paragraph 0039 of Sole discloses processors interfacing with memory as recited. 
Regarding claim 2, claim 2 seems to be in the form of a negative limitation due to the recited “not”, and is somewhat convoluted, and this Examiner interprets the limitation as specifying information indicating the tree structure obviates the sending of tree structure itself a second time, as such Sole discloses wherein a decoder uses the information that 2indicates ...the root of the first root block to determine that a bit string for the second block tree pattern is not included in the 4encoded bitstream. (paragraph 0045 discloses that flags or other information indicating the first tree structure is to be used, and a bitstream containing the second tree will not be forthcoming such that the previously received tree structure specified by the flag/syntax is to be used; paragraph 0080 discloses thwat the root is used as the fulcrum for use of the subtree) 
As discussed above, Sole fails to identically disclose location identifying information, but Sugio teaches the same. (See claim 1) Reason to combine same as claim 1. 
Regarding claim 3, Sole discloses 4including a flag with a value set to indicate the second root block reuses the first block 5tree pattern of the first root block. (paragraph 0045 discloses so using a flag)
Regarding claim 4, Sole discloses wherein including the information in the encoded 2bitstream that indicates the location of the first root block comprises:  4including a root block index inside the frame, wherein the root block index is used to retrieve the 5first block tree pattern to decode the second root block from the encoded bitstream. (as recited, the root block index is interpreted broadly as an indication of the first block tree in a frame or representing bitstream-necessarily this will include the root, paragraph 0045 discloses signaling to indicate the first tree is to be used for the second not sent tree in the frame/bitstream) 
Regarding claim 6, this is interpreted as mere tautology as recited because the information specifying the tree necessarily also indicates the tree partition and block shapes, thus Sole discloses 4including information for multiple partition patterns and block shapes of the first 5block tree pattern of the first root block that is used to decode the second root block from the encoded 6bitstream. 
Regarding claim 10, Sole discloses wherein determining that the first block tree pattern 2of the first root block can be reused for the second block tree pattern of the second root block comprises:  3determining that the first block tree pattern is exactly a same pattern as the second 4block tree pattern. (paragraph 0045 discloses same trees, thus disclosing exactly a same pattern of first and second trees as recited) 
Regarding claim 11, Sole discloses wherein determining that the first block tree pattern 2of the first root block can be reused for the second block tree pattern of the second root block comprises:  3determining that the first block tree pattern is different from the second block tree 4pattern, (paragraph 0077 trees may be different, but similar enough to be used for each other) but the first block tree pattern can be altered to match the second block tree pattern. (paragraphs 0065/0066 similar statistic tree regions may be re-used, and altering can include flipping signs and other operations)
Regarding independent claim 13, Sole discloses A method comprising: 2receiving, by a computing device, an encoded bitstream of a video; (shown figure 2, decoder receives encoded bitstream of video-paragraph 0003) 3decoding, by the computing device, (paragraph 0039 DSP is a computing device) a first root block in a frame using a first block tree pattern that defines a structure of splitting the first root block into a set of smaller blocks;  (paragraph 0077 with figure 5 and figure 9 blocks in frame–see figure 9-decoded using tree)23PATENT Attorney Docket No.: 000118-026301US 5selecting, by the computing device, a second root block for decoding; (paragraph 0045 multiple tree/tree portions decoded) 6 determining, by the computing device, information for the second root block in the encoded bitstream that indicates ... the first root block, wherein the encoded bitstream does not include a bit string of bits for a second block tree pattern of the second root block; (paragraph 0045, instead of the tree of the block-and thus the block in the bitstream, in the bitstream, signaling elements indicate the first block and block tree/sub-tree) retrieving, by the computing device, the first block tree pattern, (paragraph 0045 signaling information in bitstream indicates first tree pattern, when received at decoder, decoder using signaling information in bitstream sequence to obtain/retrieve tree pattern) wherein the first block tree pattern is to be used to decode the second root block from the encoded 8bitstream; (paragraph 0045 discloses the first tree is to be used to decode a second block-this is the purpose of Sole generally) and  9decoding, by the computing device, the second root block using the first block tree pattern. (paragraph 0045 discloses the same)
While Sole discloses identifying the first block and associated first block tree for use, and this necessarily requires locating an exemplar of the same for use as recited, Sole fails to identically disclose determining, by the computing device, information for the second root block in the encoded bitstream that 7indicates a location of the first root block inside the frame, and correspondingly fails to disclose using the location for first block tree pattern retrieval. 
However, while in the more developed area of three-dimensional subtrees, Sugio teaches determining, by the computing device, information for the second root block in the encoded bitstream that 7indicates a location of the first root block. (figure 81, corresponding paragraph 0725, subtree root location identified, thus teaching the location in the frame) And as a corollary teaches using the location for first block tree pattern retrieval. (figure 81, corresponding paragraph 0725, subtree root location identified, is with a frame region, thus teaching the subtree location for retrieval)
Both Sole and Sugio fail to teach identifying the location...inside the frame. 	However, Skupin teaches use of 2D coordinates within an image to identify tree location, (paragraph 0099, location by horizontal and vertical, that is cartesian or 2D, coordinates, used to identify tree root node in slice, and thus teaches to identify tree portions generally by coordinates; see also figure 7, where 32 indicates location of tree root block 32 in slice of frame 18) thus combined with Sugio (and paragraph 0045 of Sole) teaching identifying the location...inside the frame.  Same rationale for combining and motivation as per claim 1 above.
Regarding independent claim 22, claim 22 is an apparatus/computer claim corresponding in scope and resting features similar to claim 13. Therefore claim 22 is rendered obvious by Sole in view of Sugio and Skupin for reasons similar to those set forth above with regard to claim 13. Paragraph 0039 of Sole discloses processors interfacing with memory as recited. 
Regarding claim 14, Sole discloses wherein retrieving the first block tree pattern comprises:  3retrieving a bit string that represents the first block tree pattern for the first root block. (disclosed paragraph 0045 first tree pattern retrieved at decoder)
Regarding claim 15, Sole discloses  3determining a flag with a value set to indicate that the second root block reuses the first 4block tree pattern of the first root block. (paragraph 0045 flags and associated used to signal tree information)
Regarding claim 16, Sole discloses wherein the location comprises a root block index inside the frame used to retrieve the first tree. (as recited, the root block index is interpreted broadly as an indication of the first block tree in a frame or representing bitstream-necessarily this will include the root, paragraph 0045 discloses signaling to indicate the first tree is to be used for the second not sent tree in the frame/bitstream) 
Regarding claim 17, Sole fails to identically disclose use of 2D coordinates to identify a tree as recited. (though Sugio teaches 3D coordinates would could be considered to reduce to the same) However, Skupin teaches use of 2D horizontal/vertical coordinates within an image to identify tree location, (paragraph 0099, see figure 7) thus combined with paragraph 0045 of Sole teaching wherein the location comprises 2-dimensional coordinates of the first root block in the frame that is used to retrieve the first block tree pattern. 
Same rationale for combining and motivation as per claim 1 above.
Regarding claim 23, this is interpreted as modifying the first block tree pattern to match a desired pattern; Sole teaches converting the first block tree pattern to a third block tree pattern, (paragraph 0066 discloses adapting a subtree to a different pattern, and paragraph 0065 details possible adaptions/transformations of the first pattern) wherein determining that the first block tree pattern of the first root block can be reused for the second block tree pattern of the second root block comprises: determining that the second block tree pattern matches the third block tree pattern. (per paragraphs 0065/0066 this is interpreted as performing an adaption to the third pattern which is the second pattern)

Claims 5, 8, 9, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Sugio and Skupin, in yet further view of Ran (US 5,446,806).

Regarding claim 5, while Sole discloses a set of trees are known by and at both encoder and decoder such that a look-up table is empirically used of necessity, (paragraph 0045) Sole fails to identically disclose the recited. 
However, Ran teaches 4including at least one of a 2-dimensional coordinates of the first block in the frame 6and an index of a look-up-table that records previously decoded block tree patterns. (column 4, lines 40-47 rule of an look-up table is used to identify block, and per paragraph 0045 a syntax element indicating the same would be insert/transmitted, interpreted as recited index) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Ran to Sole because Ran teaches its techniques improve quadtree coding by providing an efficient description of variation in of data values over the area of each block. (column 2, lines 35-40)
Regarding claim 8, Sole discloses modifying a tree such that Sole discloses4[..][ an alteration to the first block tree pattern of the first root 5block, wherein the alteration of the first block tree pattern is used to decode the second root block from 6the encoded bitstream. (paragraphs 0065/0066) 
Sole does not necessarily disclose the recited indicating patch. 
However, Ran teaches to merge nodes/leaves, thus providing an indication of a patch, the merged area being the patch indicating the patch. (column 4, lines 25-35) Reason to combine same as claim 5.
Regarding claim 9 (depending from claim 8), Sole fails to disclose the recited. 
However, Ran teaches to transmit merged blocks, the merged blocks being itself a parameter that specifies the patch type, thereby teaching wherein including the patch comprises:  22PATENT Attorney Docket No.: 000118-026301US 2including a parameter that specifies a patch type, wherein the patch type is a split 3patch type that splits a block into smaller blocks or a merge patch type that merges smaller blocks 4into a larger block. (column 4, lines 25-35)
Reason to combine same as claim 5.
Regarding claim 18, while Sole discloses a set of trees are known by and at both encoder and decoder and signaling information indicating a particular tree in a location, such that a look-up table is empirically used of necessity, (paragraph 0045) and further discloses the index is used to retrieve the first block tree pattern, (paragraph 0045 tree specifying syntax element interpreted as recited index) Sole fails to identically disclose the use of a look-up table. 
However, Ran teaches an index in a look-up-table that records previously decoded block tree patterns, (column 4, lines 40-47 rule of an look-up table is used to identify block) thus combined with Sole teaching the recited. 
Reason to combine same as claim 5. 
Regarding claim 20, Sole discloses modifying a tree such that Sole discloses 3 an alteration to the first block tree pattern of the first root 4block, wherein the alteration of the first block tree pattern is used to decode the second root block from 5the encoded bitstream. (paragraphs 0065/0066) Sole does not necessarily disclose the recited determination of patch. However, Ran teaches to merge nodes/leaves, thus providing an indication of a patch, the merged area being the patch indicating the patch. (column 4, lines 25-35) Reason to combine same as claim 5. 
Regarding claim 21, Sole fails to disclose the recited. However, Ran teaches to transmit merged blocks, the merged blocks being itself a parameter that specifies the patch type, thereby teaching wherein determing the patch comprises:22PATENT Attorney Docket No.: 000118-026301US 2determining a parameter that specifies a patch type, wherein the patch type is a split 3patch type that splits a block into smaller blocks or a merge patch type that merges smaller blocks 4into a larger block. (column 4, lines 25-35) Reason to combine same as claim 5. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Sugio and Skupin, in yet further view of Sun (US 2016/0323594).

Regarding claim 7, Sole discloses flipping signs and other operations on a tree, (paragraph 0065) flipping signs may be a rotation, but a rotation is not identically disclosed. Sun teaches transposition of a tree, which is a rotation, thus teaching 4including a rotation parameter to indicate a rotation to be applied to the first block 5tree pattern of the first root block, wherein the rotation of the first block tree pattern is used to decode 6the second root block from the encoded bitstream. (Figure 6A to 6B, paragraphs 0078/0079, also paragraph 0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sun to Sole (combined with Ran) because Sun teaches its techniques improve quadtree coding by improving the coding efficiency and/or reducing the complexity. (paragraph 0023)
Regarding claim 19, Sole discloses flipping signs and other operations on a tree, (paragraph 0065) flipping signs may be a rotation, but a rotation is not identically disclosed. Sun teaches transposition of a tree, which is a rotation, thus teaching 3determining a rotation parameter to indicate a rotation to be applied to the first 4block tree pattern of the first root block, wherein the rotation of the first block tree pattern is used to 5decode the second root block from the encoded bitstream. (Figure 6A to 6B, paragraphs 0078/0079, also paragraph 0027)
Same rationale for combining and motivation as per claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosewarne (US 2013/0094589) is to be considered as defining a tree location.
Helle (US 2013/0034157) may be considered as defining locations. 
Ackerson (US 2019/0130630) is taken as illustrating the state of the art in regard to use of coordinates for tree identification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485         

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485
March 2, 2022